DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-23 in the reply filed on July 26, 2021 is acknowledged.

Status of Claims
Claims 1-23 are currently pending in the instant application. Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 16-23 are under examination on the merits in the instant case. 

Specification
The abstract of the disclosure is objected to because it does not have a complete sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16-23 are objected to because of the following informalities:  The claims depend from a withdrawn claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maden et al. (US 2004/0110707 A1).
Maden teaches a method of treating Parkinson’s disease or Alzheimer’s disease in a human subject having downregulated expression of an aldehyde dehydrogenase compared to non-diseased patients, wherein the method comprises administering a gene therapy vector encoding an aldehyde dehydrogenase, wherein the vector can be administered intravenously. See claims 7-9, 22; paragraphs 0015-0018, 0107, 0163, and 0249.
Accordingly, claims 16-17, 19, and 21 are described by Maden et al. 

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2008/0058278 A1).
Xu teaches a method of treating oxygen toxicity or a chronic lung disease caused by down-regulated, deficient aldehyde dehydrogenase in a subject comprising overexpressing aldehyde dehydrogenase by administering a plasmid vector encoding a human aldehyde dehydrogenase. See claims 1, 5, 18-19; paragraphs 0011 and 0042. 
Accordingly, claims 16-17 are described by Xu et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katsnelson (WO 2014/176309 A1, applicant’s citation) in view of Karahanian et al. (Addiction Biology, 2014, 20:336-344) and Matsuchka-Greiffenclau et al. (US 2009/0054351 A1).
Katsnelson teaches a method of treating/reducing alcohol toxicity associated with a genetic ALDH2 deficiency in a subject comprising administering a therapeutically effective dosage of a composition comprising a human ALDH2. See claims 1, 5-6, 9, 27; paragraphs 0008-0009, 00040, 00062, and 00077. 
Katsnelson does not teach that the composition comprising a human ALDH2 is a vector encoding a human ALDH2 and that the genetic ALDH2 deficiency is caused by the mutant allele comprising lysine at residue 487.
Karahanian teaches that ALDH2 can be expressed from a lentiviral vector encoding ALDH2, wherein “the single injection of an ALDH2-coding viral vector into the VTA greatly reduced (85-90%) ethanol intake for a 45-day period.” See page 339.
Matsuchka-Greiffenclau teaches the following in paragraph 0009: “A mutant allele, ALDH2*2, has a single point mutation (GSA) in exon 12 of the active ALDH2*1 gene. This mutation results in a substitution of glutamic acid (Glu) at amino acid position 487 by lysine (Lys). ALDH2*2 encodes thus a catalytically inactive subunit and acts in a dominant negative fashion. Individuals with heterozygous ALDH2*1/2*2 genotype should have only 6% activity compared to those with normal homozygous ALDH2*1/2*1 genotype…The average peaks of blood acetaldehyde concentrations of ALDH2*1/2*2 heterozygotes and ALDH2*2/2*2 homozygotes after drinking a small amount of ethanol (0.1 g/kg body weight) are five times and 18 times, respectively, of that found in ALDH2*1/2*1 homozygotes after drinking of moderate amount of ethanol (0.8 g/kg body weight).”
Matsuchka-Greiffenclau teaches that ALDH2 deficiency is associated with an increased risk of developing upper digestive tract cancer (e.g., esophageal cancer) in a subject with ALDH2*2 allele. See paragraph 0014.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katsnelson’s method by administering a human ALDH2 in a lentiviral vector to a subject identified to have a mutant ALDH2*2 allele. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide a long-term, effective treatment effect via a single administration in a subject identified to have a genetic ADLH2 deficiency resulting from a heterozygous or homozygous mutant ALDH2*2 allele with lysine at amino acid position 487, wherein the subject has alcohol toxicity or upper digestive tract cancer, because use of lentivirus as a delivery means for delivering an ALDH2-coding sequence was known to provide a long-term (e.g., 45 days) effect after only a single injection as taught by Karahanian, and because the subject having a genetic ADLH2 deficiency treated by Katsnelson’s method was known to have either heterozygous or homozygous ADLH2*2 allele genotype with a lysine residue at amino acid position 487, which was known to be associated with ethanol toxicity and digestive tract cancer as taught by Matsuchka-Greiffenclauk, wherein one of ordinary skill in the art would have thus reasonably succeeded in selecting the specific patient population having the ALDH2*2 mutant allele genotype with a point mutation at amino acid position 487 for effective treatment as such patient population was taught to be suitable for ADLH2 overexpression treatment option as evidenced by Katsnelson. 
Accordingly, claims 16-20 and 22-23 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635